The appellant was tried and convicted upon a charge of maintaining a common nuisance in violation of the liquor law (§ 24, Acts 1925 p. 144, § 2740 Burns 1926). The trial was before the court, a jury having been waived, and the only alleged error presented on this appeal is the action of the court in overruling appellant's motion for a new trial, and, under the argument, the only matter presented is the sufficiency of the evidence to sustain the conviction.
The only testimony given upon the trial was that given by two officers who, under a search warrant, searched the "soft drink parlor" of appellant, in the latter part of May, 1928. These officers testified to the finding of a large glass full of moonshine whisky back of the bar, and to the finding of a half-gallon bottle of moonshine whisky "under the refrigerator" in said room. The appellant, who was present at the time said place was searched and said liquor found, told the officers making *Page 611 
the search, that he was the owner of the place. There was also testimony that the reputation of the place was bad, and that there had been a prior conviction for maintaining a nuisance thereat.
The finding is sustained by abundant evidence.
Affirmed.